UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7126


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BENNIE AUSTIN MACK, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:08-cr-00267-WO-1; 1:13-cv-00175-
WO-JLW)


Submitted:   December 3, 2015             Decided:   December 9, 2015


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bennie Austin Mack, Jr., Appellant Pro Se.  Frank Joseph Chut,
Jr., Robert Michael Hamilton, Angela Hewlett Miller, Assistant
United   States Attorneys,  Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bennie      Austin       Mack,     Jr.,       seeks    to    appeal        the    district

court’s    order      accepting       the    recommendation         of     the    magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues     a    certificate        of       appealability.                See     28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent      “a     substantial        showing      of     the     denial        of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).

     When      the    district     court       denies      relief    on    the        merits,    a

prisoner       satisfies        this        standard        by     demonstrating           that

reasonable       jurists       would        find     that    the     district           court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief       on     procedural          grounds,        the     prisoner        must

demonstrate      both      that    the      dispositive          procedural       ruling        is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Mack has not made the requisite showing.                         Accordingly, we deny a

certificate      of     appealability          and     dismiss      the     appeal.             We

dispense       with    oral     argument        because      the     facts        and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3